DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claim 17, the claim fails to recite that the computer readable medium is non-transitory. As such, the claim may be reasonably interpreted as being drawn to a signal, which is non-statutory subject matter.
The rejection may be overcomed by amending independent claim 17 to recite "A non- transitory readable medium...".
Claims 18-20 inherit the deficiencies of claim 17 through dependency and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Jong et al. (hereinafter De Jong) (US 9,582,055 B2).

As per claims 1-8, they are system claims which repeat the same limitations of claims 9-16, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of De Jong disclose the underlying process steps that constitute the methods of claims 9-16, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 1-8 are rejected for the same reasons given below for claims 9-16.

As per claim 9, De Jong discloses a method for controlling hub connectivity, the method comprising: 
receiving surgical information from at least one smart surgical device (De Jong discloses “the systems 1401 and 1552 may be used to collect and process MRI data, or may be utilized in computer assisted Surgery (CAS) applications.” In col.26, lines 31-34); 
determining a hub connectivity mode based on a hub connectivity control parameter (De Jong discloses “the system 100 may be used to collect and process MRI data, or may be utilized in computer assisted Surgery (CAS) applications. And, as such, the hub 101 may be configured to communicatively couple medical tools related to non-cardiovascular diagnostic data collection and analysis to a remote processing system. In this regard, the hub 101 may include any number of different and/or additional connector types, links, and internal modules related to any number of medical fields.” In col. 26, lines 16-24); 
determining whether to send instructional information to the at least one smart device based on the hub connectivity model (De Jong discloses “the hub 101 is operable to provide power and instructions to medical sensing devices and transfer medical sensing data from connected medical sensing devices such as the IVUS PIM 112 and OCT PIM 114 to remote computing resources Such as processing system 120 to be processed. Once processed, the medical sensing data may be returned to the hub 101, where it is routed to the control surface 118 and boom display 122 to be displayed and analyzed by clinicians.” in col. 8, lines 22-34); and 
communicating with the at least one smart device based on the determination (De Jong discloses “the hub 101 is operable to provide power and instructions to medical sensing devices and transfer medical sensing data from connected medical sensing devices such as the IVUS PIM 112 and OCT PIM 114 to remote computing resources Such as processing system 120 to be processed. Once processed, the medical sensing data may be returned to the hub 101, where it is routed to the control surface 118 and boom display 122 to be displayed and analyzed by clinicians.” in col. 8, lines 22-34).

As per claim 10, De Jong discloses the method of claim 9, further comprising: based on a determination to send instructional information, obtaining instructional information based on the received surgical information; and sending the obtained instructional information to the at least one smart surgical device (De Jong discloses “the hub 101 is operable to provide power and instructions to medical sensing devices and transfer medical sensing data from connected medical sensing devices such as the IVUS PIM 112 and OCT PIM 114 to remote computing resources Such as processing system 120 to be processed. Once processed, the medical sensing data may be returned to the hub 101, where it is routed to the control surface 118 and boom display 122 to be displayed and analyzed by clinicians.” in col. 8, lines 22-34).

As per claim 11, De Jong discloses the method of claim 9, wherein the instructional information comprises at least one of an adjustment to a surgical function; prioritization information; a cartridge usage recommendation; a warning message; surgical device usage recommendations; or surgical device usage instructions (De Jong; col. 21, lines 41-53).

As per claim 12, De Jong discloses the method of claim 9, further comprising: determining whether to disable communication with an external system based on the hub connectivity mode (De Jong; col. 18, lines 16-24).

As per claim 13, De Jong discloses the method of claim 9, further comprising: determining whether to send recorded surgical information associated with a procedure to the remote server based on the hub connectivity mode (De Jong; col. 8, lines 22-34).

As per claim 14, De Jong discloses the method of claim 9, further comprising: 
receiving data from the remote server (De Jong; col. 8, lines 15-34), and the processor is further configured to: 
determining whether to retrieve aggregation analysis from the remote server based on the hub connectivity mode; based on a determination to retrieve the aggregation analysis, generating an aggregation analysis request based on the received surgical data; sending the aggregation analysis request to the remote server via the transmitter; receiving an aggregation analysis response from the remote server via the receiver; generating the instructional information based on the aggregation analysis response; and sending the instructional information to the at least one smart device via the transmitter (De Jong; col. 26, lines 16-24).

As per claim 15, De Jong discloses the method of claim 9, wherein the hub connectivity control parameter comprises at least one of: available data bandwidth, power capacity associated with the surgical hub, power capacity associated with an operating room, power capacity associated with a medical facility, a power usage, processor utilization information, or memory utilization information (De Jong; col. 18, lines 16-24).

As per claim 16, De Jong discloses the method of claim 9, wherein the hub connectivity control parameter comprises at least one of: a subscription level associated with hub connectivity, a user preference associated with hub connectivity, or an indication from a tiered software control system (De Jong; col. 14, lines 17-29).

As per claims 17-20, they are article of manufacture claims which repeat the same limitations of claims 9-10, 12-13, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of De Jong disclose the underlying process steps that constitute the method of claims 9-10, 12-13, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 17-20, are rejected for the same reasons given above for claims 9-10, 12-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626